DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues the amended are in condition for allowance.
In response, the amended, independent claims have been rejected using the obviousness rationale with the new prior art of Akutagawa (see office action).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1,4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Riggs (US 7,842,365) in view of Akutagawa et al. (US 6,283,295) in view of Kowal (US 2014/0061220).
Regarding Claim 1, Riggs discloses a system for reducing glove waste comprising: a glove dispensing box (10) having an enclosure formed by a top portion, a bottom portion, a first rectangular side portion, a second rectangular side portion, a first rectangular end portion, and a second rectangular end portion, the top portion having an opening (by 18) through which a glove can be pulled; a flexible sheet (20) adhered to the glove dispensing box (10), wherein the flexible sheet (20) is connected adjacent to the opening (fig.2), the flexible sheet having a nonlinear, elongated slit (fig.2) dimensioned to permit passage of a single glove therethrough and to inhibit the passage of multiple gloves with a single manual pull.
Riggs does not disclose a flexible sheet adhered to the glove disposing box, wherein the flexible sheet is connected adjacent to the opening and in direct contact with an inner surface of the top portion of the glove dispensing box.
Akutagawa discloses a flexible sheet (12) adhered to the glove disposing box, wherein the flexible sheet (12) is connected adjacent to the opening and in direct contact with an inner surface of the top portion (10) of the glove dispensing box (fig.11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the box of Riggs with a flexible sheet adhered to the glove disposing box, wherein the flexible sheet is connected adjacent to the opening and in direct contact with an inner surface of the top portion of the glove dispensing box simply because it is a notoriously well-known configuration in the art and merely provides another way of attaching the flexible sheet to the box.
Riggs does not disclose an antimicrobial material disposed to inhibit microbial growth proximate to the slit.
Kowal discloses an antimicrobial material (100) disposed to inhibit microbial growth proximate to the slit (74). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the box of Riggs with an antimicrobial material disposed to inhibit microbial growth proximate to the slit simply to prevent the growth of bacteria on the dispensed article.
Regarding Claim 4, although Riggs does not explicitly disclose wherein the flexible sheet (20) comprises synthetic rubber, the material of flexible sheet (20) is made of a backing tape; and itis very well-known in the art that backing tape can be made of synthetic rubber. Thus, the backing tape (20) would inherently be made of synthetic rubber.
Regarding Claim 5, Riggs discloses wherein the slit (fig.2) has a width.
Although Riggs does not disclose wherein the slit has a width in a range of 0 to 1 millimeter, it would have been obvious to one having ordinary skill in the art before the effective filing date of applicant’s invention to contrive any number of desirable ranges for the width of the slit limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
Regarding Claim 6, Riggs does not disclose wherein the slit includes a plurality of peaks having a shape selected from sinusoidal, zigzag, and rectangular.
Kowal discloses wherein the slit (by 84) includes a plurality of peaks having a shape selected from sinusoidal, zigzag, and rectangular (fig.1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the box of Riggs with wherein the slit includes a plurality of peaks having a shape selected from sinusoidal, zigzag, and rectangular since it merely provides another slit configuration to allow articles to be removed from the box and is very well-known.
Regarding Claim 7, Riggs does not disclose wherein the slit has 3 to 8 peaks.
Kowal discloses wherein the slit (by 84) has 3 to 8 peaks (fig.1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the box of Riggs with wherein the slit has 3 to 8 peaks since it merely provides another slit configuration to allow articles to be removed from the box and is very well-known.
Regarding Claim 8, Riggs does not disclose wherein the peaks are configured to bend during removal of a glove and subsequently return to their original position to reduce the ability of contaminants to enter the box.
Kowal discloses wherein the peaks (peaks of slit on the sheet are flexible; see abstract) are configured to bend during removal of a glove and subsequently return to their original position to reduce the ability of contaminants to enter the box (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the box of Riggs with wherein the peaks are configured to bend during removal of a glove and subsequently return to their original position to reduce the ability of contaminants to enter the box in order to limit the potential for transmission of infections agents during the item removal process.
Regarding Claim 9, Riggs does disclose wherein the flexible sheet (20) has a generally uniform thickness, and wherein the slit has a length that is longer than the length of the opening of the glove dispensing box (fig.2).
Although Riggs does not disclose wherein the flexible sheet has a generally uniform thickness that is in the range of about 1 mm to about 4mm, it would have been obvious to one having ordinary skill in the art at the time to contrive any number of desirable ranges for the thickness of the flexible sheet limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
Regarding Claim 10, Riggs does not disclose wherein the antimicrobial additive is incorporated into the flexible sheet during manufacture.
Kowal discloses wherein the antimicrobial additive (100) is incorporated into the flexible sheet (74) during manufacture (para.0066-0067 suggests that the antimicrobial additive can be applied to 74 in a variety of ways, thus it would be inherent for the antimicrobial additive to be applied to the sheet before, during, or after manufacturing). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the device of Riggs with wherein the antimicrobial additive is incorporated into the flexible sheet during manufacture in order to effectively and efficiently disinfect articles dispensed out of the box.
Regarding Claim 11, Riggs does not disclose wherein the antimicrobial additive is applied to a surface of the flexible sheet after manufacture.
Kowal discloses wherein the antimicrobial additive (100) is applied to a surface of the flexible sheet (74) after manufacture (para.0066-0067 suggests that the antimicrobial additive can be applied to 74 in a variety of ways, thus it would be inherent for the antimicrobial additive to be applied to the sheet before, during, or after manufacturing). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the device of Riggs with wherein the antimicrobial additive is wherein the antimicrobial additive is applied to a surface of the flexible sheet after manufacture in order to effectively and efficiently disinfect articles dispensed out of the box.
Regarding Claim 12, Riggs does not disclose wherein the box contains a plurality of gloves.
Kowal discloses wherein the box contains a plurality of gloves (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the box of Riggs with wherein the box contains a plurality of gloves simply to dispense glove articles.
Regarding Claim 13, Riggs does not disclose wherein the sheet has a coefficient of friction of about 0.1 to about 3 when interacting with a glove formed from at least one of nitrile, neoprene, vinyl, and latex.
Kowal discloses wherein the sheet (74) has a coefficient of friction when interacting with a glove formed from at least one of nitrile, neoprene, vinyl, and latex (gloves are inherently made of latex or nitrile or vinyl or neoprene). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the box of Riggs with has a coefficient of friction when interacting with a glove simply to have the capability of dispensing gloves from the box.
Although Kowal does not disclose a coefficient of friction of about 0.1 to about 3, it would have been obvious to one having ordinary skill in the art before the effective filing date of applicant’s invention to contrive any number of desirable ranges for the coefficient of friction limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
Regarding Claim 14, Riggs discloses a method comprising: forming a flexible sheet (20) having a first side surface and an opposite second side surface,; forming an elongated, narrow slit in the flexible sheet (figs.1-2); obtaining a glove dispensing box (10) capable of being formed into an enclosure, the glove dispensing box including a top portion having an inner surface and an outer surface, a bottom portion, a first rectangular side portion, a second rectangular side portion, a first rectangular end portion, and a second rectangular end portion, the top portion having an opening (32) through which a glove can be pulled: applying an adhesive layer to at least one of a portion of the first side surface of the flexible sheet (20), and the top portion of the glove dispensing box (10; the adhesive on the underside of the flexible sheet 20 will inherently transfer onto the top portion of the box before permanently attaching); and attaching the flexible sheet (20) adjacent to and in direct contact with the top portion of the glove dispensing box (10) adjacent to the opening (fig.2).
Riggs does not disclose applying an adhesive layer to the inner surface of the top portion of the glove dispensing box; attaching the flexible sheet adjacent to and in direct contact with the inner surface of the top portion of the glove dispensing box.
Akutagawa discloses applying an adhesive layer to the inner surface of the top portion (10) of the glove dispensing box; attaching the flexible sheet (12) adjacent to and in direct contact with the inner surface of the top portion (10) of the glove dispensing box. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the box of Riggs with applying an adhesive layer to the inner surface of the top portion of the glove dispensing box; attaching the flexible sheet adjacent to and in direct contact with the inner surface of the top portion of the glove dispensing box simply because it is a notoriously well-known configuration in the art and merely provides another way of attaching the flexible sheet to the box.
Riggs does not disclose the sheet including an antimicrobial material.
Kowal discloses the sheet including an antimicrobial material (100). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the box of Riggs with an antimicrobial material simply to prevent the growth of bacteria on the dispensed article.
Regarding Claim 15, although Riggs does not explicitly disclose wherein the flexible sheet (20) comprises synthetic rubber, the material of flexible sheet (20) is made of a backing tape; and itis very well-known in the art that backing tape can be made of synthetic rubber. Thus, the backing tape (20) would inherently be made of synthetic rubber.
Regarding Claim 16, Riggs does disclose wherein the flexible sheet (20) has a generally uniform thickness(fig.2).
Although Riggs does not disclose wherein the flexible sheet has a generally uniform thickness that is in the range of about 1 mm to about 4mm, it would have been obvious to one having ordinary skill in the art at the time to contrive any number of desirable ranges for the thickness of the flexible sheet limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
Regarding Claim 17, Riggs does not disclose wherein the elongated, narrow slit is dimensioned to provide for passage of an individual glove and to inhibit the passage of multiple gloves with a single manual pull.
Kowal discloses wherein the elongated, narrow slit (74) is dimensioned to provide for passage of an individual glove and to inhibit the passage of multiple gloves with a single manual pull (depends upon the size of the gloves dispensed). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the box of Riggs with wherein the elongated, narrow slit is dimensioned to provide for passage of an individual glove and to inhibit the passage of multiple gloves with a single manual pull simply to dispense glove articles.
Regarding Claim 18, Riggs does disclose wherein the slit has a width (fig.2).
Although Riggs does not disclose wherein the slit has a width in a range of 0 to 1 millimeter, it would have been obvious to one having ordinary skill in the art at the time to contrive any number of desirable ranges for the wherein the slit has a width in a range of 0 to 1 millimeter limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Inre Alter, 105 USPQ 233.
Regarding Claim 19, Riggs discloses forming the glove dispensing box into an enclosure (fig.1).
Riggs does not disclose placing a plurality of gloves inside the glove dispensing box.
Kowal discloses placing a plurality of gloves inside the glove dispensing box (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the box of Riggs with placing a plurality of gloves inside the glove dispensing box simply to dispense glove articles.
Regarding Claim 20, Riggs does not disclose further comprising: removing only a single glove from the glove dispensing box with a single manual pull.
Kowal discloses removing only a single glove from the glove dispensing box with a single manual pull (see abstract; depends greatly upon the size of the dispensed gloves). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the box of Riggs with removing only a single glove from the glove dispensing box with a single manual pull simply to dispense glove articles.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Morin (US 6,905,025) in view of Kowal (US 2014/0061220).
Regarding Claim 21, Morin discloses a system for reducing glove waste comprising: a glove dispending box (1) having an enclosure formed by a top portion, a bottom portion, a first rectangular side portion, a second rectangular side portion, a first rectangular end portion, and a second rectangular end portion, the top portion having an opening (9) through which a glove can be pulled (fig.1); a flexible sheet (10; fig.1) that is both connected to and in direct contact with the top portion of the glove disposing box (1), wherein the flexible sheet is connected adjacent to the opening (9), the flexible sheet (10) having peaks configured to bend during removal of a glove and subsequently return to their original position, the flexible sheet having a nonlinear (fig.1), elongated shit dimensioned to permit passage of a single glove therethrough and to inhibit the passage of multiple gloves with a single manual pull
Morin does not disclose an antimicrobial material disposed to inhibit microbial growth proximate to the slit.
Kowal discloses an antimicrobial material (100) disposed to inhibit microbial growth proximate to the slit (74). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the box of Morin with an antimicrobial material disposed to inhibit microbial growth proximate to the slit simply to prevent the growth of bacteria on the dispensed article.
Regarding Claim 22, Morin discloses wherein after the glove is removed, the next glove is completely enclosed in the glove dispensing box (1).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651